                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GUARDANT HEAL TH, INC.,                      )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )       Civil Action No. 17-1616-LPS-CJB
                                             )
FOUNDATION MEDICINE, INC.,                   )
                                             )
       Defendant.                            )

                           REPORT AND RECOMMENDATION

       1.      Presently pending before the Court in this patent infringement case is Defendant

Foundation Medicine Inc.'s ("Defendant" or "FMI") motion for summary judgment ofno willful

infringement, filed pursuant to Federal Rule of Civil Procedure 56 (the "Motion"). (D.I. 297) 1

For the reasons that follow, the Court recommends that the Motion be DENIED.

       2.      In determining the appropriateness of summary judgment, the Court must "review

the record as a whole, 'draw[ing] all reasonable inferences in favor of the non-moving party' but

not weighing the evidence or making credibility determinations." Hill v. City ofScranton, 411

F .3d 118, 124-25 (3d Cir. 2005) (alternations in original) (citation omitted). A grant of summary

judgment is appropriate where "the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a).

       3.      FMI argues that summary judgment of no willful infringement should be granted

for all asserted patents because "[w]illful infringement requires 'egregious misconduct"' and

because, as to the infringement allegations against it, there is "no evidence of record from which

a reasonable jury could find egregious conduct." (D.1. 299 at 13-15 (internal quotation marks




               The Motion has been referred to the Court for resolution, (D.I. 5), and was fully
briefed on January 16, 2020, (D.1. 366).
a reasonable jury could find egre_gious conduct." (D.I. 299 at 13-15 (internal quotation marks

and citation omitted); see also D.I. 366 at 9-10) However, FMI's Motion seeks relief premised

on the application of the wrong legal standard. As the Court had noted in Valinge Innovation AB

v. Halstead New England Corp., Civil Action No. 16-1082-LPS-CJB, 2018 WL 2411218, at *6-

9 (D. Del. May 29, 2018), as the United States District Judge assigned to this case (Chief Judge

Leonard P. Stark) had recognized in 3Shape A/S v. Align Tech., Inc., C.A. No. 18-886-LPS-CJB,

2019 WL 1416466, at *4 (D. Del. Mar. 29, 2019), and as the United States Court of Appeals for

the Federal Circuit recently held in Eko Brands, LLC v. Adrian Rivera Maynez Enters., Inc., 946

F.3d 1367, 1378-79 (Fed. Cir. 2020), a patentee need not show "egregious" infringement conduct

in order to plead or prove a claim of willful infringement.

       4.      Because FMI' s entire Motion is premised on the failure of Plaintiff Guardant

Health Inc. ("Guardant") to prove that FMI had engaged in a type of conduct that need not be

proven in order to make out the relevant claim, the Court recommends that the Motion be

DENIED.

       5.      This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B),

Fed. R. Civ. P. 72(b)(l) and D. Del. LR 72.1. The parties may serve and file specific written

objections within fourteen (14) days after being served with a copy of this Report and

Recommendation. Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions

may result in the loss of the right to de novo review in the district court. See Henderson v.

Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App'x 924,925 n.1

(3d Cir. 2006). The parties are directed to the Court's Standing Order for Objections Filed

Under Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the District

Court's website, located at http://www.ded.uscourts.gov.



                                                 2
Dated: February 6, 2020

                              UNITED STATES MAGISTRATE JUDGE




                          3
